Title: From Thomas Jefferson to Adamantios Coray, 31 October 1823
From: Jefferson, Thomas
To: Coray, Adamantios


Dear Sir
Monticello
Oct. 31. 23.
Your favor of July 10. is lately recieved. I recollect with pleasure the short opportunity of acquaintance with you afforded me in Paris by the kindness of mr Paradise. and the fine editions of the classical writers of Greece, which have been announced by you from time to time, have never permitted me to lose the recollection. until those of Aristotle’s Ethics, and the Strategikos of Onesander, with which you have now favored me, and for which I pray you to accept my thanks, I had seen only your lives of Plutarch. these I had read, and profited much by your valuable Scholia, and the aid of a few words from a modern Greek Dictionary, would, I believe, have enabled me to read your patriotic addresses to your countrymen.You have certainly begun at the right end towards preparing them for the great object they are now contending for, by improving their minds and qualifying them for self-government. for this they will owe you lasting honors. nothing is more likely to forward this object than a study of the fine models of science left by their ancestors; to whom we also are all indebted for the lights which originally led ourselves out of Gothic darkness.No people sympathise more feelingly than ours with the sufferings of your countrymen, none offer more sincere  and ardent prayers to heaven for their success: and nothing indeed but the fundamental principle of our government, never to entangle us with the broils of Europe, could restrain our generous youth from taking some part in this holy cause. possessing ourselves the combined blessings of liberty and order, we wish the same to other countries, and to none more than yours, which, the first of civilised nations, presented examples of what man should be. not indeed that the forms of government, adapted to their age and country, are practicable, or to be imitated in our day; altho’ prejudices in their favor would be natural enough in your people. the circumstances of the world are too much changed for that. the government of Athens, for example, was that of the people of one city making laws for the whole country subjected to them. that of Lacedaemon was the rule of military monks over the laboring class of the people, reduced to abject slavery. these are not the doctrines of the present age. the equal rights of man, and the happiness of every individual are now acknoleged to be the only legitimate objects of government. modern times have the signal advantage too of having discovered the only device by which these rights can be secured, to wit, government by the people acting, not in person, but by representatives, chosen by themselves, that is to say, by every man of ripe years and sane mind, who either contributes by his purse or person, to the support of his country. the small and imperfect mixture of representative government in England impeded, as it is, by other branches, aristocratical and hereditary, shews yet the power of the representative principle towards improving the condition of man. with us all the branches of the government are elective by the people themselves, except the Judiciary, of whose science and qualifications they are not competent judges. yet, even in that department, we call in a jury of the people to decide all controverted matters of fact, because to that investigation they are entirely competent; leaving thus as little as possible, merely the law of the case, to the decision of the judges. and true it is that the people, especially when moderately instructed, are the only safe, because the only honest, depositories of the public rights, and should therefore be introduced into the administration of them in every function to which they are sufficient. they will err sometimes, and accidentally, but never designedly, and with a systematic purpose of overthrowing the free principles of the government. hereditary bodies, on the contrary, always existing, always on the watch for their own aggrandisement, profit of every opportunity of advancing the privileges of their order, and of encroaching on the rights of the people.The public papers tell us that your nation has established a government of some kind, without informing us what it is. this is certainly necessary for the direction of the war. but I presume it is intended to be temporary only; as a permanent constitution must be the work of quiet, leisure, much enquiry, and great deliberation. the extent of our country was so great, and it’s former division into distinct states so established, that we thought it better to confederate as to foreign affairs only. every state retained it’s self-government in domestic matters, as better qualified to direct them to the good and satisfaction of their citizens, than a general government so distant from it’s remoter citizens, and so little familiar with the local peculiarities of the different parts. but I presume that the extent of country with you, which may liberate itself from the Turks, is not too large to be associated under a single government; and that the particular constitutions of our several states therefore, and not that of our federal government, will furnish the basis best adapted to your situation. there are now twenty four of these district states, none smaller perhaps than your Morea, several larger than all Greece. each of these has a constitution framed by itself, and for itself; but militating in nothing with the powers of the general government, in it’s appropriate department of war and foreign affairs. these constitutions being in print, and in every hand, I shall only make brief observations on them, and on those provisions particularly which have not fulfilled expectations, or which, being varied in different states, leave a choice to be made of that which is best. you will find much good in all of them, and no one which would be approved in all it’s parts. such indeed are the different circumstances, prejudices, and habits of different nations that the constitution of no one would be reconcilable to any other, in every point. a judicious selection of the parts of each, suitable to any other, is all which prudence should attempt. this will appear from a Review of some parts of our constitutions.Our Executives are elected by the people, for terms of one, two, three or four years; under the names of Governors, or Presidents, and are re-eligible a second time, or after a certain term, if approved by the people. may your Ethnarch be elective also? or does your position, among the warring powers of Europe need an office more permanent, and a leader more stable? surely you will make him single. for if experience has ever taught a truth, it is that a plurality in the supreme Executive will for ever split into discordant factions, distract the nation, annihilate it’s energies, and force the nation to rally under a single head, generally an Usurper.I think we have fallen on the happiest of all modes of constituting our Executive; that of easing & aiding our President, by permitting him to chuse Secretaries of State, of Finance, of War, and of the Navy; with whom he may advise either separately, or all together, and remedy their divisions, by adopting, or controuling their opinions, at his discretion. this saves the Nation from the evils of a divided will, and secures to it a steady march in the systematic course, which the President may have adopted for that of his administration.Our legislatures are composed of two Houses, the Senate and Representatives, elected in different modes, and for different periods, and in some states, with a qualified Veto in the Executive Chief. but to avoid all temptation to superior pretensions of the one over the other house, & the possibility of either erecting itself into a privileged order, might it not be better to chuse at the same time, and in the same mode, a body sufficiently numerous to be divided by lot into two separate Houses, acting as independantly as the two houses in England, or in our governments; and to shuffle their names together and redistribute them by lot, once a week or fortnight? this would equally give the benefit of time and separate deliberation, guard against an absolute passage by acclamation, derange Cabals, intrigues, and the count of noses, disarm the ascendancy which a popular demagogue might at any time obtain over either house, and render impossible all disputes between the two houses, which often form such obstacles to business.Our different states have differently modified their several judiciaries as to their tenure of office. some appoint their judges for a given term of time. some continue them during good behavior, and that to be determined on by the concurring vote of two thirds of each legislative house. in England they are removable by a majority only of each house. the last is a practicable remedy; the second is not. the combination of the friends and associates of the accused, the action of personal and party passions, and the sympathies of the human heart, will for ever find means of influencing one third of either the one or the other house, and thus secure their impunity, and establish them, in fact, for life. the first remedy is the best, that of appointing for a term of years only, with a capacity of re-appointment, if their conduct has been approved. at the establishment of our constitutions, the judiciary bodies were supposed to be the most helpless and harmless members of the government. experience however soon shewed in what way they were to become the most dangerous: that the insufficiency of the means provided for their removal gave them a freehold and irresponsibility in office; that their decisions, seeming to concern individual suitors only, pass silent and unheeded by the public at large; that these decisions nevertheless become law by precedent, sapping by little and little the foundations of the Constitution, and working it’s change by construction, before any one has percieved that   this  invisible and helpless worm has been busily employed in consuming it’s substance. in truth, man is not made to be trusted for life, if secured against all liability to account.The constitutions of some of our states have made it a duty of their government to provide with due care for the public education. this we divide into three grades. 1. Primary schools, in which are taught reading, writing, and common arithmetic, to every infant of the state, male and female. 2. intermediate schools, in which an education is given, proper for Artificers, and the middle vocations of life; in grammar, for example, general history, logarithmic arithmetic, plane trigonometry, mensuration, the use of the globes, navigation, the mechanical principles, the elements of Natural philosophy, and, as a preparation for the University, the Greek and Latin languages. 3. an University, in which these, & all other useful sciences shall be taught in their highest degree. the expences of these institutions are defrayed, partly by the public, and partly by the individuals profiting of them.But, whatever be the Constitution, great care must be taken to provide a mode of amendment, when experience or change of circumstances shall have manifested that any part of it is unadapted to the good of the nation. in some of our states it requires a new authority from the whole people, acting by their representatives, chosen for this express purpose, and assembled in Convention. this is found too difficult for remedying the imperfections which experience developes, from time to time, in an organisation of the first impression. a greater facility of amendment is certainly requisite to maintain it in a course of action accomodated to the times and changes thro’ which we are ever passing. in England the Constitution may be altered by a single act of the legislature, which amounts to the having no constitution at all. in some of our states, an act passed by two different legislatures, chosen by the people, at different and successive elections, is sufficient to make a change in the constitution. as this mode may be rendered more or less easy, by requiring the approbation of fewer or more successive legislatures, according to the degrees of difficulty thought sufficient, and yet safe, it is evidently the best principle which can be adopted for constitutional amendments.I have stated that the constitutions of our several states vary more or less in some particulars. but there are certain principles in which all agree, and which all cherish as vitally essential to the protection of the life, liberty, property and safety of the citizen.1. Freedom of religion, restricted only from acts of trespass on that of others.2. Freedom of person, securing every one from imprisonment, or other bodily restraint, but by the laws of the land. this is effected by the well-known law of Habeas Corpus.3. Trial by jury, the best of all safeguards for the person, the property and the fame of every individual.4. the Exclusive right of legislation and taxation in the Representatives of the people.5. Freedom of the Press, subject only to liability for personal injuries. this formidable Censor of the public functionaries, by arraigning them at the tribunal of public opinion, produces reform peaceably, which must otherwise be done by revolution. it is also the best instrument for enlightening the mind of men, and improving him as a rational, moral, and social beingI have thus, dear Sir, according to your request, given you some thoughts, on the subject of national government. they are the result of the observations and reflections of an Octogenary who has passed fifty years of trial and trouble in the various grades of his country’s service. they are yet but outlines which you will better fill up, and accomodate to the habits and circumstances of your countrymen. should they furnish a single idea which may be useful to them, I shall fancy it a tribute rendered to the Manes of your Homer, your Demosthenes, and the splendid constellation of Sages and Heroes, whose blood is still flowing in your veins, and whose merits are still resting, as a heavy debt, on the shoulders of the living and the future races of men. while we offer to heaven the warmest supplications for the restoration of your countrymen to the freedom and science of their ancestors, permit me to assure yourself of the cordial esteem and high respect which I bear and cherish towards yourself personally.Th: Jefferson